DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is objected to because of the following informalities:  “the carbonate further comprises an oxide …” should read “the electrolyte media further comprises an oxide …”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 25 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 allows for the diameter-limiting component to be lithium oxide and thus is broader and not limiting claim 22.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ren (“Transformation of the greenhouse gas CO2 by molten electrolysis into a wide controlled selection of carbon nanotubes” JOURNAL OF CO2 UTILIZATION, vol. 18, 1 March 2017 (2017-03-01), pages 335-344) as submitted on Applicant's Information Disclosure Statement on 15 November 2021.
In regards to claims 19 and 20, please note the product by process claim is only limited by the structure of the product implied by the steps, not the step-by-step manipulations.  See MPEP 2113.  Ren discloses carbon nanotube with controlled diameters (abstract).
Claim(s) 19-21, 31 and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Douglas (DOUGLAS ET AL., "Iron catalyzed growth of crystalline multi-walled carbon nanotubes from ambient carbon dioxide mediated by molten carbonates", Carbon, Vol. 116, February 12, 2017, pages 572-578) as submitted on Applicant's Information Disclosure Statement on 15 November 2021.
In regards to claim(s) 19-21, 31 and 33, please note the product by process claim is only limited by the structure of the product implied by the steps, not the step-by-step manipulations.  See MPEP 2113.  Douglas discloses carbon nanotubes with 27.5 nm average diameters (abstract).
Claims 19-21 and 30-31 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basfar (US 20110168425 A1).
In regards to claim(s) 19-21 and 30-31, please note the product by process claim is only limited by the structure of the product implied by the steps, not the step-by-step manipulations.  See MPEP 2113.  Basfar discloses carbon nanotubes with 40-60 nm average diameters (abstract).
Claims 19-21 and 32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ohashi (US 20120230908 A1).
.
Claims 19-21 and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsieh (US 9730491 B2)
In regards to claim(s) 19-21 and 34, please note the product by process claim is only limited by the structure of the product implied by the steps, not the step-by-step manipulations.  See MPEP 2113.  Hsieh discloses carbon nanotubes with a 90 nm average diameter (col. 13, lines 40-42).
Allowable Subject Matter
Claims 1, 3-4, 6-13, 15-18, 22-23, 26-29 and 35-39 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  In regards to claim(s) 22, prior art does not explicitly disclose, teach or suggest an electrolyte media for making a thin-walled carbon nanomaterial product, the electrolyte media comprising a carbonate and a diameter-limiting component, wherein the component comprises calcium metaborate, boric acid combined with calcium oxide, or a combination thereof.  In regards to claims 1 and 11, the instant claims define over the prior art for the same reasons as stated in the previous Office Action mailed 1 December 2021.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794